Citation Nr: 0900074	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for 
right epididymitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2002 to 
January 2006.  His awards and medals include the Combat 
Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the claims folder 
subsequently was returned to the RO in Newark, New Jersey.

In June 2007, the veteran was provided a Statement of the 
Case that addressed the issue of entitlement to an initial 
compensable rating for right epididymitis and higher initial 
ratings for post-traumatic stress disorder and a right ankle 
disability.  The veteran limited his appeal, however, to the 
evaluation of right epididymitis in the November 2007 
substantive appeal (VA Form 9).  The Board will limit its 
consideration accordingly.


FINDING OF FACT

The veteran's right epididymitis is manifested by testicular 
pain, a small cyst, and tenderness to palpation; it is not 
productive of voiding or renal dysfunction and does not 
require long-term drug therapy, hospitalization, or 
intermittent intensive management of urinary tract infection.


CONCLUSION OF LAW

The veteran's right epididymitis warrants an initial 10 
percent disability rating by analogy to painful scars.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7524, § 4.118, Diagnostic 
Code 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in April 2007.  Although this letter was not sent 
prior to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice and the receipt of all pertinent evidence, 
the claim was readjudicated.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The record reflects that service treatment records and 
pertinent private medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's left epididymitis.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran's right epididymitis currently is rated by 
analogy and assigned a noncompensable evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7524.  That code provides 
that a noncompensable rating is warranted for the removal of 
one testis and a 30 percent rating is warranted for the 
removal of both testes.

Here, private treatment records dated in 2007 and the report 
of an August 2006 VA examination reflect that the veteran's 
disability is manifested by pain in the right testicle, 
tenderness to palpation, and a small cyst.  There is no 
evidence of any abnormality or disability of the left 
testicle.  Accordingly, a compensable disability rating is 
not warranted under Diagnostic Code 7524.

The Board has considered whether the veteran is entitled to 
an initial compensable disability rating under any other 
applicable diagnostic codes.  A compensable rating is not 
warranted under Diagnostic Code 7523, which pertains to 
complete atrophy of the testis, because the evidence shows no 
disability of the left testis.  In addition, since there is 
no evidence that the veteran's disability is productive of 
urinary tract infection, to include poor renal function, or 
voiding or renal dysfunction, compensable disability ratings 
are not warranted under Diagnostic Code 7525, which pertains 
to chronic epididymo-orchitis, or Diagnostic Code 7529, which 
pertains to benign neoplasms of the genitourinary system.

The Board notes, however, that 38 C.F.R. § 4.118, Diagnostic 
Code 7804, which pertains to scars, most closely describes 
the symptomatology associated with the veteran's right 
epididymitis.  This code provides for a single disability 
rating of 10 percent for a superficial scar that is painful 
upon examination.  Here, although the medical evidence does 
not indicate the presence of a scar, it does reflect the 
veteran's complaints of chronic pain and that the right 
testicle was tender to palpation on VA examination in August 
2006.  Accordingly, the Board concludes that an initial 
disability rating of 10 percent is warranted for right 
epididymitis under Diagnostic Code 7804 throughout the 
initial evaluation period.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's right epididymitis warranted a rating in excess of 
10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
right epididymitis.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 10 percent disability rating assigned 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.



ORDER

A disability rating of 10 percent for left epididymitis is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


